DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claims 1 and 16, the closest prior art does not teach or suggest the claimed invention having “generating, by the controller system, a 3D representation of the pile of material, the generating of the 3D representation of the pile of material comprising: identifying a region in the first representation as corresponding to the pile of material; identifying a region in the second representation as corresponding to the pile of material; and determining, based on the identified regions in the first representation and the second representation, a boundary of the pile of material; estimating, by the controller system, a volume of the pile of material based upon the 3D representation of the pile of material; and communicating, by the controller system, information about the pile of material to a planning subsystem of the autonomous machine or a planning subsystem of a second autonomous machine, wherein the information about the pile of material includes the estimated volume, and wherein the communicating of the information about the pile of material causes an operation to be performed autonomously, by the autonomous machine or the second autonomous machine, and with respect to the pile of material”, and a combination of other limitations thereof as recited in the claims.
 	Regarding independent claim 18, the closest prior art does not teach or suggest the claimed invention having “estimating, by the controller system, a volume of the pile of material, wherein estimating the volume of the pile of material comprises: inputting the first representation and the second representation to a machine learning model trained to detect piles of materials and infer their volume; and receiving, as an output of the machine learning model, a value for the volume of the pile of material, the value for the volume of the pile of material being inferred from the first representation and the second representation; communicating, by the controller system, information about the pile of material to a planning subsystem of the autonomous machine or a planning subsystem of a second autonomous machine, wherein the information about the pile of material includes the value for the volume of the pile of material, and wherein the communicating of the information about the pile of material causes an operation to be performed autonomously, by the autonomous machine or the second autonomous machine, and with respect to the pile of material”, and a combination of other limitations thereof as recited in the claims.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665